DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9-11, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, US Patent Application Publication 2017/0069808 (newly submitted).

Regarding claim 1, Kim teaches an electroluminescent display apparatus, comprising: a substrate 100 including an active area in which a pixel is disposed (in display unit, [0070]) and a non-active area enclosing an outer periphery of an edge of the active area; (Note: the active area is where the TFT is located, the periphery is the portion of the substrate that lacks the TFT); a thin film transistor (switching device, [0058]) disposed on the active area of the substrate; a planarization layer 250 disposed on the thin film transistor; light emitting element (display structure, [0072]) disposed on the substrate planarization layer; and an encapsulating unit (300,400,500,600) dispose on the light emitting element, wherein the encapsulating unit includes a first encapsulating layer 300 or 400, a second encapsulating layer 400 or 500, and a third encapsulating layer 500 or 600, and at least one of the first encapsulating layer, the second encapsulating layer, and the third encapsulating layer has a plurality of patterns which are isolated and independent from each other (figure 1, with layer 400 having the plurality of patterns); wherein the active area which emits light through the thin film transistor and the light emitting element (figures 1 and 2).


Regarding claim 4, Kim teaches the first encapsulating layer 400 is disposed on each of the plurality of light emitting elements and has a plurality of patterns which are 

Regarding claim 5, Kim teaches each of the plurality of patterns has an island shape (figure 1 and [0090]).

Regarding claim 9, Kim teaches the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence (figure 2).

Regarding claim 10, Kim teaches each of the plurality of patterns covers at least one light emitting element among the plurality of light emitting elements (figures 1 and 2).

Regarding claim 11, Kim teaches an electroluminescent display apparatus, comprising: a substrate 100 including an active area in which a pixel (in display unit, [0070]) is disposed and a non-active area enclosing an outer periphery of an edge of the active area (Note: the active area is where the TFT is located, the periphery is the portion of the substrate that lacks the TFT); a thin film transistor (switching device, [0058]) disposed on the active area of the substrate; a planarization layer 270 disposed on the thin film transistor; a light emitting element (display structure, [0072]) disposed on the planarization layer: and an encapsulating unit disposed on the light emitting element wherein the encapsulating unit (300,400,500,600) includes a first encapsulating 400, a second encapsulating layer 500, and a third encapsulating layer 600, and the first encapsulating layer 400 has a plurality of patterns which are isolated and independent from each other (figure 1); and wherein the active area which emits light through the thin film transistor and the light emitting element (figure 2).

Regarding claims 14, 15, 19, and 20, Kim teaches the second encapsulating layer and the third encapsulating layer are extended to cover the plurality of patterns of the first encapsulating layer, each of the plurality of patterns has an island shape, the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence, and  each of the plurality of patterns covers at least one light emitting element among the plurality of light emitting elements (Figures 1 and 2).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Diekmann et al, US Patent Application Publication 2010/0157585 (newly submitted).

Regarding claim 6, while Kim teaches the third encapsulating layer 600 include silicon oxide SiOx or silicon nitride SiNx (glass, [0098]), Kim fails to teach the first encapsulating layer include silicon oxide SiOx or silicon nitride SiNx.

Diekmann teaches the first encapsulating layer include silicon oxide SiOx or silicon nitride SiNx [0481] because silicon nitride and silicon oxide are commonly us3ed in the art to form a thin film encapsulation layer, such as the one taught in the reference of Kim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Diekmann with that of Kim because silicon nitride and silicon oxide are commonly us3ed in the art to form a thin film encapsulation layer, such as the one taught in the reference of Kim.

Allowable Subject Matter

Claims 3, 7, 8, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899